Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 15 is objected to because of the following informalities:  In the claim set there is a typo for claim 16; currently there are two instances of claim 15.  Since all other claims were numbered correctly the second instance of claim 15 has been interpreted and examined as being claim 16. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wright US 2004/0184272
	As for claim 1, Wright discloses a substrate  (PCB 14, see Fig 2) comprising: a first plurality of LEDs mounted on one side of the substrate (as indicated below in Figure 1; right side of substrate when Fig 1 is rotated 90 degrees counterclockwise); and a second plurality of LEDs mounted on an opposite side of the substrate (indicated below), wherein: the first and second plurality of LEDs are oriented generally in corresponding arcs (see arced lines drawn in Figure 1, below); and an angle between one or more adjacently positioned LEDs of at least one of the first or second plurality of LEDs is an acute angle (for example, the two adjacent LEDs on the same mounting strip with a box drawn around them; additionally, at least two adjacent LEDs along the drawn arc are arranged at an acute angle, see rectangles drawn around the indicated LEDs in the figure below identified as 1-B).

    PNG
    media_image1.png
    400
    869
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    699
    media_image2.png
    Greyscale

	
	As for claim 2, Mano further comprising a heat sink, the heat sink being located proximate each LED of said first and second plurality of LEDs (48, Fig 2, paragraph 0042).
	As for claim 4, Mano further comprising in which said heat sink comprises at least one conductive heat island on each side of said substrate (see 20B, Fig 1, right side when rotated 90 degrees counterclockwise), each LED of said first plurality of LEDs being proximate a heat island on said one side (see LEDs on 20b), and each LED of said second plurality of LEDs being proximate a heat island on said opposite side (proximate heat island corresponding to 12c Fig 1, not labelled).
	As for claim 5, Mano further comprising substrate according to claim 4, in which said heat sink includes at least one conductive heat spreader (plate 48, see Fig 2), each heat island being connected to said heat spreader (as shown in Fig 1).
	As for claim 9, Mano further discloses the substrate according to claim 1, wherein said substrate is generally flat (see 14, Fig 1 and 2).
	As for claim 15, Mano further discloses one or more of the first or second plurality of LEDs are connected in series (paragraph 0019).
	As for claim 16, Wright discloses a light source comprising: a first set of LEDs mounted on one side of a substrate (identified as first plurality of LEDs in Figure 1-A above, right side of substrate when Fig 1 is rotated 90 degrees counterclockwise);
), a second set of LEDs mounted on an opposite side of said substrate (identified as second plurality of LEDs), said first and second plurality of LEDs being oriented generally in respective arcs, an acute angle being defined between at least two adjacently positioned LEDs of at least one of the first and second plurality of LEDs (as indicated in the figure 1-B the boxes in the same manner as interpreted for claim 1), and a set of electrically isolated heat sinks defined in a first portion of said substrate (electrically isolated thermal pads 38, see paragraph 0040; see abstract and paragraph 0010 regarding electrical isolation of heat sink), each LED of said first and second sets of LEDs being mounted proximate at least one electrically isolated heat sink of said set of electrically isolated heat sinks (as shown in Figure 1).
	As for claim 17, Wright further discloses said first portion of said substrate comprises at least one conductive heat island on each side of said substrate (instances of 20a and 20b corresponding to first plurality, see Fig 1-A), each LED of said first set of LEDs being proximate a heat island on said one side (right side), and each LED of said second set of LEDs being proximate a heat island on said opposite side (see heat islands on opposite side, corresponding to 12C).
	As for claim 20, Mano discloses substrate (pcb 14) comprising: a heat sink 48 comprising at least one conductive heat island (for example 20b) on at least one side of said substrate (see fig 1, near side of substrate; right side of substrate when Fig 1 is rotated 90 degrees counterclockwise); a first plurality of LEDs mounted on one side of the substrate (LEDs corresponding to 12e, Fig 1); and a second plurality of LEDs mounted on an opposite side of the substrate (LEDs corresponding to 12b, distal side of substrate, see Fig 1), wherein each LED of said first and second plurality of LEDs is mounted proximate said heat sink (as shown in Fig 1) and an acute angle is defined between two or more adjacently positioned of at least one of the first plurality or second plurality of LEDs (see boxes drawn around two adjacent LEDs below in 1-B).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright in view of Mano US PAT 7049746
As for claim 19, Wright fails to teach the light source is part of an LED lamp having a base and wherein: said base is oriented about a central axis extending there-through; and said substrate extends along and parallel to said central axis. Mano teaches the light source is part of an LED lamp having a base and wherein: said base is oriented about a central axis extending there-through; and said substrate extends along and parallel to said central axis (see central axis and orientation of base 82 with respect to substrate 10, Fig 13). It would have been obvious for one having ordinary skill in the art to utilize this bulb configuration having a base with the device of Wright where having the device housed within an Edison type bulb is desired. One would have been motivated where using the device within a screw-type bulb is desired.





Allowable Subject Matter
Claims 3, 6-8, 10-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3. The substrate according to claim 2, further comprising a drive circuit electrically connected to a base of an LED lamp, wherein said drive circuit is mounted on a circuit board extending from said flat substrate, said circuit board extending into said base, said substrate being spaced from said base.
6. The substrate according to claim 5, in which said heat spreader is located in said substrate, said heat spreader extending to a base, said substrate being spaced from said base.
7. The substrate according to claim 5, including first and second heat spreaders, each heat island on said one side of said substrate being connected to said first heat spreader and each heat island on said opposite side being connected to said second heat spreader.
10. The substrate according to claim 2, further comprising a drive circuit for said LEDs, said drive circuit being located proximate and electrically connected to a base of a LED lamp.
18. The light source according to claim 16, wherein the light source is part of an LED lamp and wherein: said LED lamp further comprises a drive circuit for said LEDs, and each LED of said first and second sets of LEDs is further mounted proximate a second portion of said substrate so as to provide electrical connection between said drive circuit and each LED.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  LEONG ‘218 teaches LEDs that are mounted on a substrate at an acute angle with respect to adjacent LEDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875